Citation Nr: 0317805	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  00-20 867A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right hand and 
wrist injury, claimed also as secondary to service-connected 
right fifth (little) finger fracture, with degenerative 
changes.

2.  Whether a rating reduction for service-connected coronary 
artery disease, with hypertension, reduced to 30 percent from 
100 percent, effective October 1, 2000, was proper.


REPRESENTATION

Appellant represented by:	Oklahoma Department on 
Veterans Affairs


ATTORNEY FOR THE BOARD

Rhonda M. Kauf, Associate Counsel



REMAND

On February 27, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  The record indicates that the veteran 
was recently treated for his service-
connected coronary artery disease at 
Hillcrest Medical Group, possibly QTC, in 
October 2002.  Please request and obtain 
copies of these records, to including the 
results and interpretation of an October 
2002 echocardiogram, as well as any 
records dated from that time to the 
present.  Make arrangements to obtain any 
and all records of treatment.  If these 
records cannot be obtained for the claims 
file, then please obtain written 
confirmation of that fact.

2.  The veteran noted additional 
potentially relevant treatment on his 
June 2003 VA Form 21-4142.  Please 
contact the Labette County Medical 
Center, in Parsons, Kansas, to obtain the 
veteran's record of treatment from July 
1999 to the present (including any 
emergency room treatment records), for 
his service-connected coronary artery 
disease.  If these records cannot be 
obtained for the claims file, then please 
obtain written confirmation of that fact.

3.  Advise the veteran of the above 
development, and also remind him that in 
August 2002 the RO gave notice that it 
was unsuccessful in obtaining records 
from Baptist Regional Health Center and 
Tulsa Regional Medical Center.  Advise 
him that he should attempt to submit 
these records to the Board for review.  

4.  Following completion of the above, 
please make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded an orthopedic 
examination of his right hand and wrist 
to determine the etiology of any 
pathology found in the right hand and 
wrist.  The examiner should comment on 
whether arthritis of the right hand/wrist 
is present.  Please include grip strength 
testing, and include a medical nexus 
opinion as to whether it is at least as 
likely as not that any right hand or 
wrist disorder is related to the 
veteran's service-connected right little 
finger disorder, or the in-service 
incident involving the right little 
finger injury.  Service medical records 
should be reviewed.  Send the claims 
folder to the examiner for review of 
pertinent documents in conjunction with 
the examination.

5.  Also, make arrangements with the 
appropriate VA facility for the veteran 
to be afforded a cardiovascular 
examination to determine the severity of 
his service-connected coronary artery 
disease with hypertension.  If possible, 
the examination should be conducted by a 
physician who has not previously examined 
the veteran for rating purposes.  All 
indicated studies should be conducted.  
The examiner should take a complete 
current history from the veteran.  Based 
on a review of the claims folder, the 
history obtained, and current 
examination, the examiner should 
determine whether the veteran's coronary 
artery disease is manifested by more than 
one episode of acute congestive heart 
failure in the past year, or; workload of 
greater than 3 METs (metabolic 
equivalents) but not greater than 5 METs 
results in dyspnea, fatigue, angina, 
dizziness, or syncope, or; left 
ventricular dysfunction with an ejection 
fraction of 30 to 50 percent.  Send the 
claims folder to the examiner for review 
of pertinent documents.

6.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


